 

UNITED STS EESRIRH RT
EASTERN JBASTERNIDIST AK SIN

 

FILED
UNITED STATES OF AMERICA, —“0I4. JUL -9.- P 2: y3 1
- STEPHEN C. DRIES 9 -CR-12%,
Plaintiff, CLERK 1 2 ?
Vv. Case No. 19-CR

[18 U.S.C. §§ 922(d)(1) & 924(a)(2)]
BARBARA J. ROBAKOWSKI,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
1. On or about April 6, 2019, in the State and Eastern District of Wisconsin,
BARBARA J. ROBAKOWSKI

knowingly transferred a firearm to S.B., knowing and having reasonable cause to believe that S.B.
previously had been convicted of a crime punishable by imprisonment for a term exceeding one
year.

2. The firearm is more fully described as a Taurus, model G2S, 9mm pistol, bearing
serial number TLS17312.

All in violation of Title 18, United States Code, Sections 922(d)(1) and 924(a)(2).

 

 

A2 Ok

MATTHEW D. KRUEGER
United States Attorney

Case 2:19-cr-00126-PP Filed 07/09/19 Page 1of1 Document 1
